
	
		II
		111th CONGRESS
		1st Session
		S. 416
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mrs. Feinstein (for
			 herself, Mr. Leahy,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Brown, Mr. Cardin,
			 Mr. Casey, Mr.
			 Durbin, Mr. Feingold,
			 Mr. Kennedy, Ms. Mikulski, Mr.
			 Menendez, Mr. Merkley,
			 Mr. Sanders, Ms. Stabenow, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		A BILL
		To limit the use of cluster munitions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cluster Munitions Civilian
			 Protection Act of 2009.
		2.Limitation on
			 the use of cluster munitionsNo funds appropriated or otherwise available
			 to any Federal department or agency may be obligated or expended to use any
			 cluster munitions unless—
			(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
			(2)the policy applicable to the use of such
			 cluster munitions specifies that the cluster munitions will only be used
			 against clearly defined military targets and will not be used where civilians
			 are known to be present or in areas normally inhabited by civilians.
			3.Presidential
			 waiverThe President may waive
			 the requirement under section 2(1) if, prior to the use of cluster munitions,
			 the President—
			(1)certifies that it is vital to protect the
			 security of the United States; and
			(2)not later than 30 days after making such
			 certification, submits to the appropriate congressional committees a report, in
			 classified form if necessary, describing in detail—
				(A)the steps that
			 will be taken to protect civilians; and
				(B)the failure rate
			 of the cluster munitions that will be used and whether such munitions are
			 fitted with self-destruct or self-deactivation devices.
				4.Cleanup
			 planNot later than 90 days
			 after any cluster munitions are used by a Federal department or agency, the
			 President shall submit to the appropriate congressional committees a plan,
			 prepared by such Federal department or agency, for cleaning up any such cluster
			 munitions and submunitions which fail to explode and continue to pose a hazard
			 to civilians.
		5.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations, the
			 Committee on Armed Services, and the Committee on Appropriations of the Senate
			 and the Committee on Foreign Affairs, the Committee on Armed Services, and the
			 Committee on Appropriations of the House of Representatives.
		
